Order entered August 27, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00566-CV

                   KELVIN SMITH AND ANGELIA SMITH, Appellants

                                               V.

                   CONN APPLIANCES, INC. D/B/A CONN'S, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-14173

                                           ORDER
       In response to our July 30, 2015 order to file the reporter’s record or provide verification

that no record exists or was requested, court reporter Vielica Dobbins has informed us that,

although appellants requested a record, no reporter’s record was made of the two hearings held in

the trial court. Because there is no reporter’s record and the clerk’s record has been filed, we

ORDER appellants to file their brief no later than September 28, 2015.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE